Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Non-Art Rejection
2.	35 U.S.C. § 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title".
3.	Claims 1 and 11 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to judicial exception (i.e., an abstract idea, law of nature, or nature phenomenon) without significant more.
	Claims 1 and 11 recite an abstract idea. This judicial exception is not integrated into a practical application because claims 1 and 11 are directed to a broad plan, concept or mental process that can be performed in human mind, or by a human using a pen and paper. The instant claims are not positively tied to a particular machine that accomplishes the claimed method (or apparatus) and therefore do not qualify as a statutory process.  
	Moreover, claims 1 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer as recited is a generic computer component rather than specific computer component that transforms underlying subject matter. The claims also recite generating a notification for displaying to an administrator which does not add meaningful limitations to the idea of detecting a SPAM message and observing and comparing the message content with previous messages contents. The claim as a whole fail to add significant more to the exception (abstract idea). Accordingly claims 1 and 11 are ineligible.
Art Rejection
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sokolov, U.S. pat. No. 8,955,127.
	Per claim 1, Sokolov discloses a method for detecting spam on a social media platform, the method comprising:
a) identifying a social media post (see col 6, ln 39-49);
b) accessing a plurality of comments associated with the social media post, i.e., reading and analyzing past messages/comments sent from the sender (see col 8, ln 32-41);
c) determining a topic of each respective comment (see col 8, ln 63-67);
d) determining whether the topic of each respective comment of the plurality of comments matches the topic of the social media post (see col 10, ln 56-67); and
e) in response to determining that the topic of a respective comment of the plurality of comments does not match the topic of the social media post:
	i) identifying the respective comment as illegitimate, wherein illegitimate messages comprise spam messages (col 6, ln 26-27); and 
ii) generating for display, to an administrator of the social media platform, a notification comprising an identifier of the respective comment (see col 12, ln 15-36).
Sokolov does not explicitly teach identifying a topic of the social media post. Sokolov however teaches identifying and matching topics of the comments with topic of the social media post (see col 10, ln 56-67).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize such identifying of the topic of the social media post in Sokolov because it would have enabled matching topics of the comments with topic of the social media post (see col 10, ln 56-67).
	Per claim 2, Sokolov teaches identifying the textual portion of the social media post and performing natural language processing on textual portion of the message (see col 8, ln 42-62).
	Per claims 3 and 5, Sokolov teaches processing automatic summarization of the textual portion of the social media post, i.e., semantic analysis (see col 8, ln 42-62).
	Per claim 4, Sokolov teaches retrieving an identifier of the social media post (see col 6, ln 39-49), transmitting a query to a database associated with a plurality of social media posts using the identifier and receiving the plurality of comments, i.e., harvesting metadata including past comments from the social network database (see col 7, ln 3-23 and col 8, ln 32-35).
	Claims 11-15 are similar in scope as that of claims 1-5.
Allowable Subject Matter
7.	Claims 6-10 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
8/15/22